          Case 1:16-cv-11739-RWZ Document 34 Filed 07/08/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



CHUBB NATIONAL INS., CO.
                         Plaintiff(s)


                 v.                                   CIVIL ACTION NO. 16cv11739-RWZ




WATTS REGULATORY COMPANY
                         Defendant(s)




                                    JUDGMENT IN A CIVIL CASE


, D.J.




[]       Jury Verdict.    This action came before the court for a trial by jury.   The issues
                 have been tried and the jury has rendered its verdict.


[X]      Decision by the Court.     This action came to trial or hearing before the Court.      The
                 issues have been tried or heard and a decision has been rendered.


         IT IS   ORDERED AND ADJUDGED


         In accordance with the Order entered on 8/1/17; judgment is entered for the
defendant.




                                                             Robert Farrell, CLERK
                                                             s/ Lisa A. Urso
Dated; 7/8/19                                               Deputy Clerk
Case 1:16-cv-11739-RWZ Document 34 Filed 07/08/19 Page 2 of 2
